Mr. Justice Freeman delivered the opinion of the court. The first of the grounds upon which we are asked to reverse the interlocutory order granting the injunction complained of is that equity will not, it is said, assume jurisdiction to prevent a multiplicity of suits at law brought by different persons on different contracts against another; that it must appear from the allegations of the bill that the suits are all alike and at least one has been determined adversely, notwithstanding which the plaintiffs therein continue to vex and harass the complainant with additional suits. We do not degm it necessary to point out at length exact distinctions which have been drawn in cases where piultiplicitv of suits has been advanced as ground for equity jurisdiction. It may be said, however, that there are averments in this bill which bring it squarely within one of the cases at least in which, the jurisdiction of equity is regarded as fully settled, viz.: “In suits by a single party against a number of persons to restrain the prosecution, of simultaneous actions at law brought against him by each defendant and to procure a decision of the whole in one proceeding where all these actions depend upon the same questions of law and fact,” Pomeroy’s Eq.' Jur., vol. 1, sec. 274. See also sec. 245; Edward Hines Lumber Co. v. Scott, 101 Ill. App., 523-527, and references there cited. That there is community of interest in the questions of law and fact alleged to be involved in the litigation in controversy sufficiently appears from facts stated in the bill. Whether or not equity will interfere to prevent by injunction a multiplicity of suits depends upon the circumstances of each particular case, and upon whether such interference is called for to discountenance useless' litigation and prevent irreparable injury. Mil. Elec. Ry. & Light Co. v. Bradley, 108 Wis., 467-487, et seq.; City of Chicago v. Collins, 175 Ill., 445-453. In the present case, facts stated in the bill and admitted by the motion and demurrer tend to show that defendants and their associates are prosecuting numerous suits before justices of the peace in remote localities in pursuance of a conspiracy to harass and annoy former employers, which suits are based upon false, fraudulent and fictitious demands. It is idle to say that such. a combination or conspiracy is not unlawful merely because it is lawful to bring suit upon claims real or imaginary. The gist of the conspiracy is the combination to harass and annoy complainant and others, and to put them to great expense by suits having no legal foundation. Such conspiracy is unlawful. Arthur v. Oakes, 63 Fed. Rep., 310-321, et seq. It is evident from the facts alleged that this scheme if permitted to go on will result in damage to complainant, and as the motion to dissolve admits appellants to be insolvent and irresponsible, the damage is likely to be irreparable. For such damage it is apparent complainant can have no adequate remedy at law; and generally, although equity will hesitate to intervene where there is an adequate legal remedy, yet where the facts show that adequate relief can best be had in a court of equity, jurisdiction for that purpose may in proper cases be assumed. City of Chicago v. Collins, supra, (p. 453). There are many cases where the remedy is concurrent and where equity being flexible, can administer justice more fully than can be readily done under the rules of law. Schack v. McKey, 100 Ill. App., 294-299. There can be no question in view of the facts set out in this bill that a conspiracy such as is here shown affords proper ground for equitable interference. From the averments of the bill, the defendants seem to have devised an ingenious scheme of persecution. They bring numerous suits before justices of the peace against former employers whose service they have voluntarily left, to recover wages while they were on a strike and which they have done nothing to earn; and they ask for damages because when they quit work the employers, as they claim, violated an alleged contract if such it may be called, to employ only union workmen, by filling the vacant places with men who would work. If the facts are as stated in the bill such suits have evidently no shadow of justifica- " tion. Even if these demands were legal, yet if prosecuted in pursuance of a conspiracy to injure, a court of equity might properly assume jurisdiction; but where there is a conspiracy to harass and damage by suits based upon false, fraudulent,, and fictitious demands, there can be no question as to the jurisdiction of equity to interfere. Milwaukee Elec. Ry. & Light Co. v. Bradley, 108 Wis., 467-488; U. S. v. Haggerty, 116 Fed. Rep., 510-518. As to the objection that the bill is bad for multifariousness it is disposed of by what is said in North Am. Ins. Co. v. Yates, 214 Ill., 272-284. If it be true as stated that the injunction was issued without notice, the objection has nevertheless been waived by the appearance of the defendants and the motion to dissolve. The parties have had a hearing on that motion and all the benefit the notice could have procured them. Williams v. Chi. Ex. Co., 188 Ill., 19-27; High on Injns., sec 1615. The interlocutory order granting the injunction complained of will be affirmed. Affirmed.